Name: Commission Regulation (EC) No 1627/95 of 5 July 1995 amending Commission Regulation (EC) No 3168/94 of 21 December 1994 establishing in the field of application of Council Regulation (EC) No 517/94 on common rules for imports of textile products from third countries not covered by bilateral agreements, protocols or other arrangements or by other specific Community import rules, a Community import licence and amending certain provisions of the Regulation
 Type: Regulation
 Subject Matter: leather and textile industries;  trade policy;  tariff policy;  cooperation policy;  trade
 Date Published: nan

 Avis juridique important|31995R1627Commission Regulation (EC) No 1627/95 of 5 July 1995 amending Commission Regulation (EC) No 3168/94 of 21 December 1994 establishing in the field of application of Council Regulation (EC) No 517/94 on common rules for imports of textile products from third countries not covered by bilateral agreements, protocols or other arrangements or by other specific Community import rules, a Community import licence and amending certain provisions of the Regulation Official Journal L 155 , 06/07/1995 P. 0008 - 0008COMMISSION REGULATION (EC) No 1627/95 of 5 July 1995 amending Commission Regulation (EC) No 3168/94 of 21 December 1994 establishing in the field of application of Council Regulation (EC) No 517/94 on common rules for imports of textile products from third countries not covered by bilateral agreements, protocols or other arrangements or by other specific Community import rules, a Community import licence and amending certain provisions of the RegulationTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from third countries not covered by bilateral agreements, protocols or other arrangements or by other specific Community import rules (1), as last amended by Regulation (EC) No 1325/95 (2), and in particular Article 21 thereof, Whereas Commission Regulation (EC) No 3168/94 (3) contains certain errors in its formulation, taking into account Article 21 (3) of Regulation (EC) No 517/94 on which this Regulation is based, it is therefore appropriate to rectify the situation by amending Regulation (EC) No 3168/94 with retroactive effect to the date of entry into force of the existing Regulation (EC) No 3168/94; Whereas the modifications provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EC) No 3168/94 is hereby amended as follows: 1. in the title the terms 'and amending certain provisions of the Regulation` shall be deleted; 2. in the second paragraph of the preamble the phrase 'and to amend or complete certain provisions of Regulation (EC) No 517/94` shall be deleted; 3. in Article 1, the terms 'Regulation (EC) No 517/94 is hereby amended as follows` shall be replaced by 'In application of Regulation (EC) No 517/94 import authorizations and the extracts shall be issued in accordance with the conditions and conform to the specimen as set out in the Annex.`; 4. in Article 1 the terms '1. the following subparagraph is added to Article 18 (1)` shall be deleted; 5. in Article 1 (2) and (3) shall be deleted; 6. in the Annex the terms 'Annex VIII` are deleted; 7. in the Annex, paragraph 5 is replaced by the following: '5. At the time of their issue the import licences or extracts shall be given an issue number determined by the competent authorities of the Member State. The import licence number shall be notified to the Commission electronically within the integrated network set up under Article 17 (4) of Regulation (EC) No 517/94.` Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities and shall be applicable as of 24 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1995. For the Commission Leon BRITTAN Vice-President